DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 01/25/2021. Claims 1-20 are currently pending in the application. An action follows below:

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a display device capable of reducing the noise caused by the coupling phenomenon between the signals applied to the display panel and signals applied to the input sensor by using a differential signal method and by compensating the coupling phenomenon such that the sensing quality of the input sensor and the display quality of the display panel are improved. Independent claim 1 identifies at least the uniquely distinct limitation, “wherein, in a plan view, the receiving line is disposed between the first differential signal line and the second differential signal line.” Independent claim 18 identifies the uniquely distinct limitations, “a receiving line disposed on a first layer different from a second layer, on which the first and second differential signal lines are disposed, on the flexible circuit board, the receiving line connected to the input sensor, wherein, in a plan view, the receiving line is disposed between the first differential signal line and the second differential signal line.” Independent claim 20 identifies the uniquely distinct limitations, “wherein, in a plan view, a k-th receiving line is disposed between a j-th differential signal line and a (j+1)-th differential signal line, and a (k+1)-th receiving line is disposed between a (j+2)-th differential signal line and a (j+3)-th differential signal line, the 'j' and 'k' are natural numbers.”
	The closest prior art, Kanou (US 2018/0120616 A1), discloses a related display device (see at least Figs. 1, 4-6) comprising: a display panel (PNL); an input sensor (SE) disposed on the display panel (PNL); a flexible circuit board connected to the display panel and the input sensor (see at least Fig. 1; ¶ 42, disclosing a first flexible FPC1, which is connected to the display panel PNL, and a second flexible FPC2, which is connected to the input sensor (SE), implemented on the same flexible circuit board, e.g., the FPC1;) a first differential signal line and a second differential signal line, which are disposed on the flexible circuit board and see at least Figs. 5-6, disclosing a first differential signal line [D0+/D1+/… Dn+] and a second differential signal line [D0-/D1-/… Dn-], which are disposed on the flexible circuit board and connected to the display panel;) and a transmission line and a receiving line, which are disposed on the flexible circuit board and connected to the input sensor (see at least Figs. 1, 4, disclosing a transmission line Txs and a receiving line Rxs, which are disposed on the flexible circuit board and connected to the input sensor SE,) wherein signals having different phases are applied to the first differential signal line and the second differential signal line (see at least ¶¶ 84, 85.) The Kanou reference, either singularly or in combination, fails to anticipate or render obvious the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto (US 2013/0328807 A1) discloses a related display device comprising a display panel including at least elements (SUB1, SUB2); an input sensor (41, 42) disposed on the display panel; a flexible circuit board (MFPC) connected to the display panel and the input sensor; a plurality of signal lines, which are disposed on the flexible circuit board and connected to the display panel; and a transmission line and a receiving line, which are disposed on the flexible circuit board and connected to the input sensor (see at least Figs. 1, 7, 16 and the corresponding description.) Hwang et al. (US 2015/0138145 A1) also discloses as much as the Matsumoto et al. reference (see at least Figs. 1, 18, 19 and 20(b) and the corresponding description.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626